DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status. 
 This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 9, and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Deng et al. in Pub. No. US 2019/0104549 A1 (of record), hereinafter referred to as Deng, in view of Islam et al. in Pub. No. US 2017/0353255 A1 (of record), with earlier filed provisional applications 62/401,801 and 62/410,073, hereinafter referred to as Islam, and Liu in Pub. No. US 2017/0006593 A1 (of record).
 	Referring to claim 1, Deng discloses a method by a user equipment (mWTRU) during a random access procedure, the method comprising: receiving, from a base station (SCmb), during an initial access process, a first beam (2201/2301); transmitting, to the base station, a random access request (2204/2303) including a preamble associated with the first beam received during the initial access process; and receiving, from the base station, a random access response including information associated with a second beam to be used in the base station (2205/2305) (paragraphs [0224], [0247], [0248], [0315], [0320], FIGs. 22 & 23).
 	Deng differs from the claim, it does not teach that a beam including a synchronization signal (SS) block is received during an initial access process and the information associated with the second beam is based on a SS block index corresponding to the received SS block, both which are considered well known in the art and commonly used in wireless communications field providing network synchronization using beamforming scheme. 	

 	It would have been obvious to incorporate the well known feature of providing the beam includes a synchronization signal (SS) block, and providing the random access response including beam information, wherein the beam information is indicated based on a synchronization signal (SS) block index of Islam into the method of Deng to provide network synchronization using beamforming scheme to further enhance the system reliability and efficiency. 
 	Deng in view of Islam still fail to disclose that the first beam being a composite beam comprising a plurality of beams, and the information associated with the second beam comprises an indication of a beam preferred by the base station, which are also considered well known in the art and commonly used in wireless communications field providing multi-beam transmission and beam preference indication.
 	Liu, for example, also from the similar field of endeavor, teaches same features of having the first beam being a composite beam comprising a plurality of beams (paragraphs [0025]-[0026]), and providing the information associated with the beam comprises an indication of a beam preferred by the UE (paragraphs [0023] and [0027]).
 	 It would have been obvious to incorporate the well known feature of providing multi-beam transmission and beam preference indication of Liu, and further modify the transmission of 
 	Claim 5 is rejected for substantially same reasoning as claim 1, except the claim is on the base station perspective instead of UE.
	Claim 9 is rejected for substantially same reasoning as claim 1, except the claim is in an apparatus claim format (i.e. UE), which is also taught by Deng (FIG. 1B).
 	Claim 13 is rejected for substantially same reasoning as claim 1, except the claim is on the BS perspective and in an apparatus claim format (i.e. BS).
Claims 3, 7, 11 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Islam and Liu, as applied to claims 1, 5, 9 and 13 above, and further in view of Zhang et al. in Pub. No. US 2018/0219594 A1 (of record), hereinafter referred to as Zhang.
 	Referring to claim 3, Deng in view of Islam and Liu fail to disclose that the random access response includes information on a beam group, wherein the information on the beam group is indicated based on a group of channel state information reference signal (CSI-RS) resources or a group of SS blocks, which is also well known in the art and commonly applied in wireless communications field for providing multiple beam collection for optimum beam selection.  Zhang, for example, from the similar field of endeavor, teaches such well known feature (paragraphs [0026], [0028], [0040]-[0041]).
 	 It would have been obvious to incorporate the well known feature of providing the random access response includes information on a beam group, wherein the information on the beam group is indicated based on a group of channel state information reference signal (CSI-RS) resources or a group of SS blocks of Zhang in the method of Deng in view of Islam and Liu, to further enhance the system capability and performance.

	Claim 11 is rejected for substantially same reasoning as claim 3, except the claim is in an apparatus claim format (i.e. UE), which is also taught by Deng (FIG. 1B).
 	Claim 15 is rejected for substantially same reasoning as claim 3, except the claim is on the BS perspective and in an apparatus claim format (i.e. BS).
Claims 4, 8, 12 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Deng in view of Islam and Liu, as applied to claims 1, 5, 9 and 13 above, and further in view of Sarkar in Pub. No. US 2010/0232318 A1 (of record), hereinafter referred to as Sarkar.
 	Referring to claim 4, Deng in view of Islam and Liu fail to disclose that the random access request includes a plurality of preambles, each preamble being generated by the UE based on information acquired during the initial access process, and wherein the random access response includes a random access radio network temporary identifier (RA-RNTI) for a plurality of preambles is generated by the base station based on at least one of a same preamble sequence index and a same resource index, which are also well known in the art and commonly applied in wireless communications field for providing conventional random access procedure utilizing transmission of multiple random access preambles.  
 	Sarkar, for example, from the similar field of endeavor, teaches such conventional feature (paragraphs [0098], [0103], [0104] and [0113]).
 	It would have been obvious to incorporate the well known feature of providing the random access request includes a plurality of preambles, each preamble being generated by the UE based on information acquired during the initial access process, and wherein the random access response includes a random access radio network temporary identifier (RA-RNTI) for a 
 	Claim 8 is rejected for substantially same reasoning as claim 4, except the claim is on the base station (BS) perspective instead of UE.
	Claim 12 is rejected for substantially same reasoning as claim 4, except the claim is in an apparatus claim format (i.e. UE), which is also taught by Deng (FIG. 1B).
 	Claim 16 is rejected for substantially same reasoning as claim 4, except the claim is on the BS perspective and in an apparatus claim format (i.e. BS).
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALPUS H HSU whose telephone number is (571)272-3146.  The examiner can normally be reached on Mon-Thur 7:30 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MARSHA D BANKS-HAROLD can be reached on (571)272-7905.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.